DETAILED ACTION
This action is responsive to the amended claims and Applicant Remarks filed 16 February 2022. Examiner acknowledges the amendments to claims 1-5, 8, 11-12, and 14, the cancellation of claim 30, and the addition of claims 31-44. Claims 1-14 and 31-44 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 38-44 are objected to because of the following informalities: “computer-readable medium” should read “non-transitory computer-readable medium”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 31-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 31, and 38 recite “detecting, via first information”/”detecting, via second information”, providing a manual dexterity test”/”providing a second manual dexterity test”, “establishing a baseline”, “determining whether the second manual dexterity is within a predefined deviation”, “communicating an alert”, “determining that the user is capable of self-treatment”, and “monitoring the blood-glucose level” wherein the functions performed by this claim amount to an abstract idea as they can be performed in the mind or by hand because each of the “detecting, via first information…” and “detecting, via second information…” steps can be done in the mind or by hand (The triggering event may be detected based on the blood glucose level exceeding a predefined high-end threshold or a predefined low-end threshold (Applicant’s Specification [0044]), wherein this can be performed in the mind by identifying data indicative of a blood glucose level), each of the “providing a manual dexterity test” and “providing a second manual dexterity test” steps can be performed in the mind or by hand (he dexterity test may be tested by a relative change in acceleration or a relative change in orientation of the user device over a period of time while the user holds the device. For example, the user may be asked to perform an action with the mobile device (e.g., move up and down, or keep stationary in hand) (Applicant’s Specification [0041]), wherein the user can be observed while taking the test to determine if the user moved), the “establishing a baseline” step can be performed in the mind or by hand (The baseline may be established by comparing the baseline responses to predefined successful responses to the pass/fail criteria. The baseline may be established based on the accuracy of the user. For example, baseline responses may be compared to the predefined responses and the baseline may be set to the accuracy percentage of the user when taking the baseline test. In another example, the baseline may be established based on the successful responses themselves (Applicant’s Specification [0042]), wherein the establishing of a baseline can be done by thinking about the responses in the mind), the “determining whether the second manual dexterity is within a predefined deviation” step can be performed in the mind or by hand (a deviation in the user's ability to trace a displayed shape on the screen of the user device and stay within a predefined distance; a deviation in the response time for the user selecting the location of a sequence of shapes displayed on the screen; a deviation in the relative change in acceleration or a relative change in orientation of the mobile device while the user is holding the device over a period of time (Applicant’s Specification, Paragraph [0048]), wherein the deviation can be observed by watching the user move), the “communicating a diabetes-related alert” step can be performed in the mind or by hand (The alert may be an audible or non-audible alert (Applicant’s Specification [0045]), wherein the communicating can be done verbally), and “determining that the user is capable…, continuing to monitor..., or communicating the diabetes-related alert…” step can be performed in the mind or by hand (The self-treat test may include the same, or a subset of, the pass/fail criteria that were included in the baseline test (Applicant’s Specification [0047]; [0042]), wherein the determining can be done by thinking about the responses in the mind; blood glucose information may continue to be monitored at 322 for subsequently providing self-treat tests and/or providing diabetes-related alerts (Applicant’s Specification [0054]), wherein the monitoring can be done by looking at data; The alert may be an audible or non-audible alert (Applicant’s Specification [0045]), wherein the communicating can be done verbally).
This judicial exception is not integrated into a practical application at Step 2A Prong Two. The Applicant recites the steps of “measuring, via at least one sensor, a first manual dexterity” and “measuring, via the at least one sensor, a second manual dexterity”, wherein claim 31 explicitly claims the at least one sensor, however, Shute (US-20190083039-A1) discloses that it would have been well understood, routine, or conventional to measure manual dexterity via at least one sensor (most smartphones currently include accelerometers configured to generate acceleration data associated with three-dimensional movement of the smartphone (Shute, Paragraph [0056])). Moreover, the claim as a whole fails to amount to significantly more than the judicial exception at Step 2B. The Applicant recites that the detecting, establishing, determining, communicating, and monitoring steps are performed on a processor, wherein the manual dexterity test is performed on a mobile device, wherein claim 31 performs the steps on a processor, and wherein claim 38 incorporates the steps on a computer-readable medium having computer executable instructions stored thereon, that are executable by a processor, however this merely amounts to mere implementation of an abstract on a computer to perform the steps of the abstract idea. (MPEP 2106.05(f)). The claims are not patent eligible.
Dependent claims 2, 32, and 39 incorporates the non-statutory subject matter of claims 1, 31, and 38, respectively, therein. Claims 2, 32, and 39 further present a step of “providing a cognitive test”, wherein this step can be performed in the mind or by hand (The user 100 may be provided with a self-treat test that includes pass/fail criteria to test the ability of the user 100 to treat themselves (Applicant’s Specification [0033]), wherein the self-treat test can be verbally communicated to the user).
Dependent claim 3 incorporates the non-statutory subject matter of claim 2 therein. Claim 3 recites that the test is overlayed on the mobile device. The claim as a whole still fails to amount to significantly more than the judicial exception at Step 2B. The recitation of steps of the claimed method being performed on a mobile device amount to mere instructions to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). The claim is not patent eligible.
Dependent claim 4, 33, and 40 incorporates the non-statutory subject matter of claims 1, 31, and 38, respectively, therein. Claims 4, 33, and 40 further specify the pass/fail criteria, which merely limits the abstract idea. Claims 4, 33, and 40 further specifies the type of sensors used, however, Shute has already established that the sensors are well understood, routine, and conventional as disclosed in the rejection of claims 1, 31, and 38 above.
Dependent claims 5, 34, and 41 incorporate the non-statutory subject matter of claims 1, 31, and 38, respectively, therein. Claims 5, 34, and 41 recite that the pass fail criteria comprises a response on the mobile device. The claims as wholes still fail to amount to significantly more than the judicial exception at Step 2B. The recitation of steps of the claimed method being performed on a mobile device amount to mere instructions to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). The claims are not patent eligible.
Dependent claim 6 incorporates the non-statutory subject matter of claim 1 therein. Claim 6 further limits the type of extreme diabetic state, which merely limits the abstract idea.
Dependent claim 7 incorporates the non-statutory subject matter of claim 1 therein. Claim 7 further limits the detection threshold of the extreme diabetic state, which merely limits the abstract idea.
Dependent claims 8, 35, and 42 incorporate the non-statutory subject matter of claims 1, 31, and 38, respectively, therein. Claims 8, 35, and 42 further limit when to communicate the alert, which merely limits the abstract idea.
Dependent claim 9 incorporates the non-statutory subject matter of claim 1 therein. Claim 9 recites that the alert is an audible alert, which can be performed in the mind or by hand (see 35 U.S.C. 101 rejection of “communicating” limitation of claim 1 above). Furthermore, the claim as a whole still fails to amount to significantly more than the judicial exception at Step 2B. The recitation of steps of the claimed method being performed on a mobile device amount to mere instructions to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). The claim is not patent eligible.
Dependent claim 10 incorporates the non-statutory subject matter of claim 1 therein. Claim 10 recites that the communicating the alert comprises a first predefined message, which merely limits the abstract data. Furthermore, the claim as a whole still fails to amount to significantly more than the judicial exception at Step 2B. The recitation of steps of the claimed method being performed on an external speaker amount to mere instructions to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). The claim is not patent eligible.
Dependent claims 11, 36, and 43 incorporate the non-statutory subject matter of claims 1, 31, and 38, respectively, therein. Claims 11, 36, and 43 recite requesting to communicate the diabetes-relate alert and communicating the alert, which merely limits the abstract idea. Furthermore, the claims as wholes still fail to amount to significantly more than the judicial exception at Step 2B. The recitation of steps of the claimed method being performed on a mobile device amount to mere instructions to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). The claims are not patent eligible.
Dependent claim 12 incorporates the non-statutory subject matter of claim 1 therein. Claim 12 further limits when to provide the test, which merely limits the abstract idea.
Dependent claim 13 incorporates the non-statutory subject matter of claim 12 therein. Claim 13 further limits when to provide the test, which merely limits the abstract idea.
Dependent claims 14, 37, and 44 incorporate the non-statutory subject matter of claims 1, 31, and 38, respectively, therein. Claim 14 further limits when to provide the test, which merely limits the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 31-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US-9974903-B1).
Regarding claim 1, Davis teaches a method comprising detecting, via a processor (Davis, Col 46, lines 50-56) from first information from a glucose monitoring device, that a blood-glucose level of a user is between a high-end threshold and a low-end threshold (Col 32, lines 38-46; Col 19, lines 43-47, wherein detecting a blood-glucose level close to a zone threshold (-10% with respect to the high-end threshold, +10% with respect to the low-end threshold) reads on a blood-glucose level between a high-end threshold and a low-end threshold); providing a manual dexterity test comprising at least one predefined pass/fail criteria on a mobile device after the blood-glucose level of the user is detected between the high-end threshold and the low- end threshold (Col 17, lines 19-28; Col 31, lines 11-14); measuring, via at least one sensor, a first manual dexterity of the user in response to the manual dexterity test on the mobile device (Col 28, lines 43-47); establishing, via the processor, a baseline associated with the first manual dexterity of the user based on the response to the manual dexterity test on the mobile device (Col 32, lines 12-22); detecting, via the processor from second information from the blood glucose monitoring device, a triggering event associated with an extreme diabetic state in response to the blood-glucose level of the user being above the high-end threshold or below the low-end threshold (Col 4, lines 33-35; Col 15, lines 52-56); providing a second manual dexterity test associated with the manual dexterity of the user, the second manual dexterity test comprising the at least one predefined pass/fail criteria on the mobile device in response to the detecting of the triggering event associated with the extreme diabetic state (Col 4, lines 35-37; Col 31, lines 11-14); measuring, via the at least one sensor, a second manual dexterity of the user in response to the second manual dexterity test (Col 28, lines 43-47); determining, via the processor, whether the second manual dexterity of the user is within a predefined deviation from the established baseline associated with the manual dexterity of the user (Col 24, lines 35-47); when the second manual dexterity of the user is outside of the predefined deviation from the established baseline associated with the manual dexterity of the user (Col 24, lines 35-47), communicating, via the processor, a diabetes-related alert configured to solicit assistance in treatment of the extreme diabetic state (Col 4, lines 37-43; Col 18, lines 20-25); and when the second manual dexterity of the user is within the predefined deviation from the established baseline associated with the manual dexterity of the user, determining, via the processor, that the user is capable of self-treating the extreme diabetic state (Col 21, lines 46-48) and continuing to monitor the blood-glucose level of the user (Col 13, lines 49-52).
Regarding claim 2, Davis teaches the method of claim 1, further comprising: in response to the second manual dexterity of the user being outside of the predefined deviation from the established baseline associated with the manual dexterity of the user providing a cognitive test via the mobile device (Col 24, lines 47-50) to detect a cognitive ability of the user, wherein the cognitive test comprises at least one pass/fail criteria comprise at least one question, and wherein the diabetes related alert is communicated when at least one answer to the at least one question is outside of a predefined deviation from an established baseline associated with the cognitive ability of the user (Col 23, lines 53-56).
Regarding claim 3, Davis teaches the method of claim 2, wherein the providing the cognitive test further comprises: overlaying the at least one question on a lock screen, a home screen, or another application displayed on the mobile device (Col 53, lines 33-35, 38-41).
Regarding claim 4, Davis teaches the method of claim 1, wherein the one or more sensors include an accelerometer or a gyroscope (Col 5, lines 33-34), wherein the at least one pass/fail criteria of the manual dexterity test comprise a relative change in acceleration or a relative change in orientation of the mobile device measured over a period of time, and wherein the first manual dexterity of the user and the second manual dexterity of the user each comprise a measurement of the acceleration of the mobile device based on accelerometer data or an indication of the orientation of the mobile device based on gyroscope data (Col 5, lines 29-34).
Regarding claim 5, Davis teaches the method of claim 1, wherein the at least one predefined pass/fail criteria comprise a traceable object or a touchable object on a display of the mobile device (Col 53, lines 33-35, 38-41), and wherein the first manual dexterity of the user and the second manual dexterity of the user each comprise a measurement of at least one user input on the display of the mobile device relative to the traceable object or the touchable object on the display of the mobile device (Col 23, lines 53-56).
Regarding claim 6, Davis teaches the method of claim 1, wherein the extreme diabetic state comprises a hypoglycemic event or a hyperglycemic event (Col 15, lines 52-56).
Regarding claim 7, Davis teaches the method of claim 1, wherein the extreme diabetic state is detected at the high-end threshold or the low-end threshold prior to a threshold for a hypoglycemic event or a hyperglycemic event (Col 32, lines 38-46; Col 19, lines 43-47).
Regarding claim 8, Davis teaches the method of claim 1, the method further comprising: communicating the diabetes-related alert a predefined period of time after a failure to receive a user input responding to the second manual dexterity test that is provided in response to the extreme diabetic state (Col 54, lines 8-12).
Regarding claim 9, Davis teaches the method of claim 1, wherein the diabetes-related alert is an audible alert communicated via a speaker of the mobile device (Col 54, lines 8-13).
Regarding claim 10, Davis teaches method of claim 1, wherein the communicating the diabetes-related alert further comprises at least one of the following: sending a first predefined message for the diabetes-related alert to an external speaker device for audible communication to an occupant of a space; sending a second predefined message for the diabetes-related alert via telecommunication or text message to an alternate device to the mobile device; or sending an alert message to control a home automation system to alert the user (Col 54, lines 8-13).
Regarding claim 11, Davis teaches method of claim 1, further comprising: displaying a request to communicate the diabetes-related alert on the mobile device in response to the second manual dexterity test being passed (Col 56, lines 9-12; Col 23, lines 1-3; wherein in the current embodiment, the prompt would be displayed even after the user passes); and communicating the diabetes-related alert in response to receipt of a user indication to communicate the diabetes-related alert (Col 40, line 61-Col 41, line 2).
Regarding claim 12, Davis teaches method of claim 1, further comprising: starting a timer at the mobile device, and wherein the second manual dexterity test that is provided in response to the detecting of the extreme diabetic state is provided after an expiration of the timer (Col 5, lines 61-62).
Regarding claim 13, Davis teaches the method of claim 12, wherein the timer corresponds to a severity level of the extreme diabetic state (Col 5, lines 62-64).
Regarding claim 14, Davis teaches the method of claim 1, further comprising: starting a first timer at the mobile device (Col 5, lines 61-62); failing to receive an indication that the user has treated the extreme diabetic state prior to an expiration of the first timer; and starting a second timer at the mobile device, wherein the second manual dexterity test that is provided in response to the detecting of the extreme diabetic state is provided after an expiration of the second timer (Col 54, lines 8-13).
Regarding claim 31, Davis teaches an apparatus comprising: at least one sensor (Col 5, lines 33-34); and a processor (Davis, Col 46, lines 50-56) configured to: detect, from first information from a glucose monitoring device, that a blood- glucose level of a user is between a high-end threshold and a low-end threshold (Col 32, lines 38-46; Col 19, lines 43-47, wherein detecting a blood-glucose level close to a zone threshold (-10% with respect to the high-end threshold, +10% with respect to the low-end threshold) reads on a blood-glucose level between a high-end threshold and a low-end threshold); provide a manual dexterity test comprising at least one predefined pass/fail criteria after the blood-glucose level of the user is detected between the high-end threshold and the low-end threshold (Col 17, lines 19-28; Col 31, lines 11-14); measure, via the at least one sensor, a first manual dexterity of the user based in response to the manual dexterity test (Col 28, lines 43-47); establish a baseline associated with the first manual dexterity of the user based on the response to the manual dexterity test (Col 32, lines 12-22); detect, from second information from the blood glucose monitoring device, a triggering event associated with an extreme diabetic state in response to the blood- glucose level of the user being above the high-end threshold or below the low-end threshold (Col 4, lines 33-35; Col 15, lines 52-56); provide a second manual dexterity test associated with the manual dexterity of the user, the second manual dexterity test comprising the at least one predefined pass/fail criteria in response to the detecting of the triggering event associated with the extreme diabetic state (Col 4, lines 35-37; Col 31, lines 11-14); measure, via the at least one sensor, a second manual dexterity of the user in response to the second manual dexterity test (Col 28, lines 43-47); determine whether the second manual dexterity of the user is within a predefined deviation from the established baseline associated with the manual dexterity of the user (Col 24, lines 35-47); when the second manual dexterity of the user is outside of the predefined deviation from the established baseline associated with the manual dexterity of the user (Col 24, lines 35-47), communicate a diabetes-related alert configured to solicit assistance in treatment of the extreme diabetic state (Col 4, lines 37-43; Col 18, lines 20-25); and when the second manual dexterity of the user is within the predefined deviation, determine that the user is capable of self-treating the extreme diabetic state (Col 21, lines 46-48) and continue to monitor the blood-glucose level of the user (Col 13, lines 49-52).
Regarding claim 32, Davis teaches the apparatus of claim 31, the processor being further configured to: in response to the second manual dexterity of the user being outside of the predefined deviation from the established baseline associated with the manual dexterity of the user, provide a cognitive test to detect a cognitive ability of the user (Col 24, lines 47-50), wherein the cognitive test comprises at least one pass/fail criteria comprising at least one question, and wherein the processor is configured to communicate the diabetes-related alert when at least one answer to the at least one question is outside of a predefined deviation from an established baseline associated with the cognitive ability of the user (Col 23, lines 53-56).
Regarding claim 33, Davis teaches the apparatus of claim 31, wherein the at least one sensor comprises an accelerometer or gyroscope (Col 5, lines 33-34), wherein the at least one pass/fail criteria of the manual dexterity test comprise a relative change in acceleration or a relative change in orientation of the apparatus measured over a period of time, and wherein the first manual dexterity of the user and the second manual dexterity of the user each comprise a measurement of the acceleration of the apparatus based on accelerometer data or an indication of the orientation of the apparatus based on gyroscope data (Col 5, lines 29-34).
Regarding claim 34, Davis teaches the apparatus of claim 31, further comprising a display, and wherein the at least one predefined pass/fail criteria comprise a traceable object or a touchable object on the display (Col 53, lines 33-35, 38-41), and wherein the first manual dexterity of the user and the second manual dexterity of the user each comprise a measurement of at least one user input on the display relative to the traceable object or the touchable object on the display (Col 23, lines 53-56).
Regarding claim 35, Davis teaches the apparatus of claim 31, wherein the processor is further configured to communicate the diabetes-related alert a predefined period of time after a failure to receive a user input responding to the second manual dexterity test that is provided in response to the extreme diabetic state (Col 54, lines 8-12).
Regarding claim 36, Davis teaches the apparatus of claim 31, further comprising a display, and wherein the processor is further configured to display a request to communicate the diabetes-related alert on the display in response to the second manual dexterity test being passed (Col 56, lines 9-12; Col 23, lines 1-3; wherein in the current embodiment, the prompt would be displayed even after the user passes); and wherein the processor is further configured to communicate the diabetes-related alert in response to receipt of a user indication to communicate the diabetes-related alert (Col 40, line 61-Col 41, line 2).
Regarding claim 37, Davis teaches the apparatus of claim 31, wherein the processor is further configured to start a timer, wherein the timer corresponds to a severity level of the extreme diabetic state, and wherein the second manual dexterity test that is provided in response to the detecting of the extreme diabetic state is provided after an expiration of the timer (Col 5, lines 61-62). diabetic state is provided after an expiration of the second timer (Col 54, lines 8-13).
Regarding claim 38, Davis teaches a computer-readable medium having computer-executable instructions stored thereon that (Davis, Col 4, lines 27-32), when executed by a processor (Col 46, lines 50-56), cause the processor to: detect, from first information from a glucose monitoring device, that a blood-glucose level of a user is between a high-end threshold and a low-end threshold; provide a manual dexterity test comprising at least one predefined pass/fail criteria after the blood-glucose level of the user is detected between the high-end threshold and the low-end threshold (Col 32, lines 38-46; Col 19, lines 43-47, wherein detecting a blood-glucose level close to a zone threshold (-10% with respect to the high-end threshold, +10% with respect to the low-end threshold) reads on a blood-glucose level between a high-end threshold and a low-end threshold); provide a manual dexterity test comprising at least one predefined pass/fail criteria after the blood-glucose level of the user is detected between the high-end threshold and the low-end threshold (Col 17, lines 19-28; Col 31, lines 11-14); measure, via at least one sensor (Col 5, lines 33-34), a first manual dexterity of the user based in response to the manual dexterity test (Col 28, lines 43-47); establish a baseline associated with the first manual dexterity of the user based on the response to the manual dexterity test (Col 32, lines 12-22); detect, from second information from the blood glucose monitoring device, a triggering event associated with an extreme diabetic state in response to the blood-glucose level of the user being above the high-end threshold or below the low-end threshold (Col 4, lines 33-35; Col 15, lines 52-56); provide a second manual dexterity test associated with the manual dexterity of the user, the second manual dexterity test comprising the at least one predefined pass/fail criteria in response to the detecting of the triggering event associated with the extreme diabetic state (Col 4, lines 35-37; Col 31, lines 11-14); measure, via the at least one sensor, a second manual dexterity of the user in response to the second manual dexterity test (Col 28, lines 43-47); determine whether the second manual dexterity of the user is within a predefined deviation from the established baseline associated with the manual dexterity of the user (Col 24, lines 35-47); when the second manual dexterity of the user is outside of the predefined deviation from the established baseline associated with the manual dexterity of the user (Col 24, lines 35-47), communicate a diabetes-related alert configured to solicit assistance in treatment of the extreme diabetic state (Col 4, lines 37-43; Col 18, lines 20-25); and when the second manual dexterity of the user is within the predefined deviation, determine that the user is capable of self-treating the extreme diabetic state (Col 21, lines 46-48) and continue to monitor the blood-glucose level of the user (Col 13, lines 49-52).
Regarding claim 39, Davis teaches the computer-readable medium of claim 38, the instructions being further configured to cause the processor to: in response to the second manual dexterity of the user being outside of the predefined deviation from the established baseline associated with the manual dexterity of the user, provide a cognitive test to detect a cognitive ability of the user (Col 24, lines 47-50), wherein the cognitive test comprises at least one pass/fail criteria comprising at least one question, and wherein the instructions are further configured to cause the processor to communicate the diabetes-related alert when at least one answer to the at least one question is outside of a predefined deviation from an established baseline associated with the cognitive ability of the user (Col 23, lines 53-56).
Regarding claim 40, Davis teaches the computer-readable medium of claim 38, wherein the at least one sensor comprises an accelerometer or gyroscope (Col 5, lines 33-34), wherein the at least one pass/fail criteria of the manual dexterity test comprise a relative change in acceleration or a relative change in orientation of the apparatus measured over a period of time, and wherein the first manual dexterity of the user and the second manual dexterity of the user each comprise a measurement of the acceleration of the apparatus based on accelerometer data or an indication of the orientation of the apparatus based on gyroscope data (Col 5, lines 29-34).
Regarding claim 41, Davis teaches the computer-readable medium of claim 38, wherein the at least one predefined pass/fail criteria comprise a traceable object or a touchable object on a display (Col 53, lines 33-35, 38-41), and wherein the first manual dexterity of the user and the second manual dexterity of the user each comprise a measurement of at least one user input on the display relative to the traceable object or the touchable object on the display (Col 23, lines 53-56).
Regarding claim 42, Davis teaches the computer-readable medium of claim 38, wherein the instructions are further configured to cause the processor to communicate the diabetes-related alert a predefined period of time after a failure to receive a user input responding to the second manual dexterity test that is provided in response to the extreme diabetic state (Col 54, lines 8-12).
Regarding claim 43, Davis teaches the computer-readable medium of claim 38, wherein the instructions are further configured to cause the processor to: display a request to communicate the diabetes-related alert on a display in response to the second manual dexterity test being passed (Col 56, lines 9-12; Col 23, lines 1-3; wherein in the current embodiment, the prompt would be displayed even after the user passes); and communicate the diabetes-related alert in response to receipt of a user indication to communicate the diabetes-related alert (Col 40, line 61-Col 41, line 2).
Regarding claim 44, Davis teaches the computer-readable medium of claim 38, wherein the instructions are further configured to cause the processor to start a timer, wherein the timer corresponds to a severity level of the extreme diabetic state, and wherein the second manual dexterity test that is provided in response to the detecting of the extreme diabetic state is provided after an expiration of the timer (Col 5, lines 61-62).
Response to Arguments
Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments regarding the 35 U.S.C. 101 rejections set forth in the previous office action, Applicant’s arguments are not considered persuasive as the claims still amount to an abstract idea without significantly more.
Regarding claims 1, 31, 38, and those dependent therefrom contain limitations that amount to abstract ideas that can be performed in the mind or by hand (see corresponding rejections above), wherein the claims fail to integrate into a practical application at Step 2A Prong Two or amount to significantly more at Step 2B. The Applicant recites the steps of “measuring, via at least one sensor, a first manual dexterity” and “measuring, via the at least one sensor, a second manual dexterity”, wherein claim 31 explicitly claims the at least one sensor, however, Shute (US-20190083039-A1) discloses that it would have been well understood, routine, or conventional to measure manual dexterity via at least one sensor (most smartphones currently include accelerometers configured to generate acceleration data associated with three-dimensional movement of the smartphone (Shute, Paragraph [0056])). Moreover, the claim as a whole fails to amount to significantly more than the judicial exception at Step 2B. The Applicant recites that the detecting, establishing, determining, communicating, and monitoring steps are performed on a processor, wherein the manual dexterity test is performed on a mobile device, wherein claim 31 performs the steps on a processor, and wherein claim 38 incorporates the steps on a computer-readable medium having computer executable instructions stored thereon, that are executable by a processor, however this merely amounts to mere implementation of an abstract on a computer to perform the steps of the abstract idea. (MPEP 2106.05(f)). The claims are not patent eligible.
Regarding Applicant’s arguments regarding the 35 U.S.C. 102(a)(1) rejections set forth in the previous office action, Applicant’s arguments are not considered persuasive as Davis still teaches each and every limitation of the amended claims. 
Regarding claim 1 (and claims 31 and 38 and their dependents due to the similar subject matter), Davis teaches the amended limitations of a processor (Davis, Col 46, lines 50-56) performing the steps of detecting first information, establishing a baseline, detecting second information, determining a deviation of the second manual dexterity, communicating a diabetes-related alert, and determining capabilities of the user of self-treatment; wherein the provided test is a manual dexterity test (Col 17, lines 19-28; Col 31, lines 11-14); measuring, via at least one sensor, a first manual dexterity of the user in response to the manual dexterity test on the mobile device (Col 28, lines 43-47); establishing a baseline associated with the first manual dexterity test (Col 32, lines 12-22); providing a second manual dexterity test (Col 4, lines 35-37; Col 31, lines 11-14); measuring, via the at least one sensor, a second manual dexterity of the user in response to the second manual dexterity test (Col 28, lines 43-47); determining, via the processor, whether the second manual dexterity of the user is within a predefined deviation from the established baseline associated with the manual dexterity of the user (Col 24, lines 35-47); when the second manual dexterity of the user is outside of the predefined deviation from the established baseline associated with the manual dexterity of the user (Col 24, lines 35-47), communicating a diabetes related alert; and when the second manual dexterity of the user is within the predefined deviation from the established baseline associated with the manual dexterity of the user, determining, via the processor, that the user is capable of self-treating the extreme diabetic state (Col 21, lines 46-48). As such, the claim amendments fail to overcome the rejection. See 35 U.S.C. 102(a)(1) rejection of claims 1, 31, 38, and those dependent therefrom for full rejection based on the teachings of Davis.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791